Citation Nr: 0520906	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-07 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for paraesophageal hiatal 
hernia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 



INTRODUCTION

The veteran served on active duty from May 1946 to May 1949, 
from July 1949 to April 1953, and from July 1953 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's paraesophageal hiatal hernia is manifested by 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations that are productive of 
a severe impairment of health.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for a paraesophageal hiatal hernia.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a November 2002 letter, VA notified the claimant what was 
required to award an increased rating, what actions VA will 
undertake, and what action he needed to undertake, to include 
submitting authorizations to permit VA to secure pertinent 
records.  In the February 2004 statement of the case the 
veteran was notified of the laws and regulations governing 
his claim, to include those pertaining to the VCAA.  
Therefore, the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, after the veteran notified VA that he received 
all of his treatment from Riaz A. Lone, M.D., at The 
Hospital, Sidney, New York, and at the Albany, New York VA 
Medical Center.  The RO and/or the veteran thereafter 
obtained and associated these records with the claims file.  
The RO also afforded the veteran VA examinations to obtain 
medical opinion evidence as to the current severity of the 
claimant's service connected disability.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his paraesophageal hiatal hernia 
(stomach disorder) that warrants an increased rating.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

A December 1974 rating decision granted service connection 
for a hiatal hernia with history of duodenal ulcer and rated 
the disability as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  More recently, an August 2000 
rating decision re-characterized the veteran's disability as 
a paraesophageal hiatal hernia and assigned a 30 percent 
disability rating also under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

Under Diagnostic Code 7346, the appellant is entitled to an 
increased 60 percent rating only if his stomach disorder is 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.

With the above criteria in mind, the medical treatment 
records pertaining to the time period at issue do not show 
that the veteran has ever had a problem with material weight 
loss, hematemesis, or melena with moderate anemia.  During a 
July 2000 VA examination it was opined that the veteran did 
not suffer from emesis and his weight was stable.  Also, Dr. 
Lone recorded in April 2000 and April 2001 that the veteran 
did not have a history of nausea or vomiting.  At his 
December 2002 VA examination, it was opined that the veteran 
did not suffer from hematemesis, melena, or weight loss.  The 
veteran noted that he had to vomit when food got stuck in his 
esophagus.  Still, between 2002 and 2004, the veteran 
repeatedly stated or examiners found that his weight was 
stable.  

As to the veteran's overall health, while the medical records 
show regular care for his stomach disorder from a number of 
healthcare providers these records do not show, either 
directly or indirectly, that the disorder causes a severe 
impairment to his health.  See private treatment records from 
Dr. Lone dated from January 1999 through February 2004; and 
the July 2000 and December 2002 VA examination reports.

Although the record establishes that the veteran experiences 
pain, given the lack of severe adverse symptomatology found 
by Dr. Lone as well as VA examiners (i.e., no evidence of 
material weight loss, no hematemesis, no melena, no anemia, 
and no evidence of a severe impairment of health), the Board 
finds that the veteran does not meet the criteria for an 
increased rating under 38 C.F.R. § 4.114.  Hence, the benefit 
sought on appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's stomach disorder 
are not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for a paraesophageal hiatal 
hernia must be denied.

Finally, the Board acknowledges the fact that the appellant's 
illness adversely affects his ability to live life to the 
fullest.  Still, the assignment of a compensable rating in 
itself is an acknowledgement that the disorder affects his 
capabilities.  VanHoose v. Brown, 4 Vet. App. 361 (1993).  Of 
course, should the veteran's symptoms increase even further 
he should file a new claim.  His disability will then be 
evaluated based on the evidence available at that time.


ORDER

Entitlement to an increased rating for a paraesophageal 
hiatal hernia is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


